BERRY PLASTICS COMPLETES ACQUISITION OF CAPTIVE PLASTICS, INC. EVANSVILLE, INDIANA, FEBRUARY 5, 2008 – Berry Plastics Corporation, an Apollo Management, L.P. and Graham Partners portfolio company, announced today that it has completed the previously announced acquisition of 100% of the outstanding common stock of Captive Holdings, Inc., the parent company of Captive Plastics, Inc. (“Captive”), a First Atlantic Capital, Ltd. portfolio company. Captive manufactures blow-molded bottles and injection-molded closures for the food, healthcare, spirits and personal care end markets.Captive is headquartered in Piscataway, NJ and operates 13 plants across the United States. For additional information, please contact: Brett Bauer Executive VP of Strategic Corporate Development Diane Tungate Executive Assistant Berry
